DETAILED ACTION
Application 14/890295, “A METAL ACCUMULATION INHIBITING AND PERFORMANCE ENHANCING SUPPLEMENT AND A SYSTEM FOR DELIVERING THE SUPPLEMENT”, is the national stage entry of a PCT application filed on 5/30/14 and claims priority from a provisional application filed on 5/31/13. 
This Office Action on the merits is in response to communication filed on 2/9/21.  

First Inventor to File Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments filed on 2/9/21 have been fully considered.  The following comments and response to arguments is presented by the Office.  
Applicant presents the following arguments with respect to the rejection of claims under 35 USC 112(b).
The finding of indefiniteness presented by the Office is based on a separate analysis of each individual component considered in isolation, rather than based on an analysis of the entire claim, as a whole.  In response, the Office has considered claim 1 as a whole and found the claim to be indefinite at least for failing distinctly set forth the metes and bounds thereof, particularly with respect to the identity and/or amount of the supplement/migratory compound.  As stated herein and previously in the record, the claim as worded attempts to correlate the amount of supplement or migratory compound with a myriad of performance enhancements associated with the entire rechargeable cell, namely: reduction in metal accumulation on the negative electrode, palbable elevated 
The use of the term “performance article” does not render the claimed invention unclear.  In response, the Office accepts that the use of the term “performance article” does not render the claim unclear, but finds the claims to unclear for the reasons given elsewhere in this section and in the body of the 35 USC 112 second paragraph rejection.
The ambiguity of claim 1 is resolved at least because the supplement/migratory compound is adequately defined by specifying it to include molecular features, i.e. hydrophilic head, hydrophobic tail, e –OCH2-, –CH2O,–OH, and CH3Ch2Ch2– groups.  In response, the molecular aspects defining the supplement/migratory compound (i.e. hydrophilic head, hydrophobic tail, e –OCH2-, –CH2O,–OH, and CH3CH2CH2
The list of performance enhancements is a closed Markush group, none of which are individually unclear, thus claimed invention is also definite.  In response, although the individually listed performance enhancements are definite, as previously described they include known fields of improvement in the battery art; for example, “a reduction in metal accumulation on the negative electrode of the treated cell” appears to refer to suppression of dendrite growth, and “an elevated electric potential” between the negative and positive electrodes appears to describe the production of battery having higher useable energy.  These features merely describe improvement of the batteries that were already of interest in the art and which would’ve been the basis of experimentation and optimization at the time of invention.  As described in MPEP 2173.05(g), factors for consideration in determining obviousness may include: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim.  In this case, the claimed invention fails each prong because the quantity of the compound/supplement is merely defined correlation to the “problem solved or result obtained”, with that solution itself being only generally and non-quantitatively defined.  
It is within the skill of one of ordinary skill in the art at the time this application was filed to test an electrochemical cell for an improved performance in each of the specific performance enhancements recited. Applicant therefore disagrees with the Examiner’s assertion.  In response, in determining whether the “effective treatment quantity” of claim 1 is definite, the proper test is not whether a skilled artisan could find an embodiment readable on the invention via independent experimentation. Instead, as described in MPEP 2173.05(c), “The proper test is whether or not one skilled in the art could determine specific values for the amount based on the disclosure. See In reMattison, 509 F.2d 563, 184 USPQ 484 (CCPA 1975). The phrase "an effective amount . . . for growth stimulation" was held to be definite where the amount was not critical and those skilled in the art would be able to determine from the written disclosure, including the examples, what an effective amount is. In reHalleck, 422 F.2d 911, 164 USPQ 647 (CCPA 1970). The phrase "an effective amount" has been held to be indefinite when the claim fails to state the function which is to be achieved and more than one effect can be implied from the specification or the relevant art”.  In this case, i) the amount is critical because it is argued to be the basis for patentability, ii) applicant now argues that a skilled artisan would need to perform independent experimentation to determine compliance with the claimed invention, rather than determination of acceptable values of the effective treatment quantity from applicant’s written disclosure which appears to lack quantitative examples, and iii) more than one effect can be implied from the specification or the relevant art at least because the “effective treatment quantity” of claim 1 is tied by the claim to a plurality of different performance enhancements, and the prior art teaches achievement of the same enhanced performance, e.g. reduction in metal accumulation on the negative electrode (e.g. Paik teaches suppression of dendrite formation on negative electrode).
There is no requirement in the MPEP or law that requires the supplement to be defined in any specific manner in order for the claims to satisfy 35 USC 112(b).  In response, the Office agrees with this general assessment, and adds that determination of 35 USC 112(b) compliance must be made on a case-by-case basis.  In this case, the claim as worded is found to be indefinite for reasons detailed in this Office Action and elsewhere on the record.
The Examiner argues that the claims are indefinite because the supplement/migratory compound was known in the art at the time of invention.  In response, the Office does not assert that the claims are indefinite because the supplement/migratory compound was known in the art at the time of invention, but instead finds the claims to be indefinite because the claims as worded do not adequately set forth the metes and bounds of the claimed invention.  
Applicant notes that in the 9/11/20 Non-Final Rejection the examiner agrees that “it is conventional to determine the effect of improvements by In response, the Office agreeing that “it is conventional to determine the effect of improvements by comparing a modified/improved cell with a test cell”, is not tantamount to finding the claims to be definite.  Instead, the agreement in this matter would be more pertinent a position that the claims as worded are enabled and consistent with the requirements of 35 USC 112(a).  However, claims as worded are not rejected for failing the enablement requirement, but are instead rejected under 35 USC 112(b) because the claim language does not adequately set forth the metes and bounds of the claimed invention.  For clarity, the previously presented argument and rebuttal contained in the 9/11/20 Non-Final Rejection and discussed by applicant in this segment here is copied immediately below. 
From Response to Arguments section of the 9/11/20 Non-Final Rejection: Applicant argues that the claims as worded are definite at least because the individual components, e.g. the performance article, set forth in the claims are definite.  Applicant notes that it is routine to determine the effect of improvements by comparing a modified/improved cell with a control test cell. In response, the Office agrees that the individual components are adequately defined so as to know the meanings thereof in the claims.  The Office further agrees that it is conventional to determine the effect of improvements by comparing a modified/improved cell with a test cell.  However, the Office finds that the metes and bounds of the system of claims 41 and 52 are nevertheless not clearly defined because the claims are merely distinguishable by the presence of improved properties allegedly coupled to the presence of a supplement and/or migratory compound which, as claimed, was known in the art at the time of invention.  MPEP 2173.05(g) indicates that functional limitations may be used to limit a claim, but “when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear… [and] that a vice of functional claiming occurs "when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty”.  In this case, the claimed system is essentially a rechargeable electrochemical cell distinguished from the prior art merely in that an article thereof, e.g. a porous insulating sheet”, is a “performance article” which ensures that that the rechargeable battery exhibit desirable properties such as elevated electric potential and/or dendrite suppression.  Moreover, the performance article is able to be characterized as a “performance article” merely because it contains a supplement or migratory compound, which is the same or substantially the same as supplements/migratory compounds known to be present in such article at the time of invention (see art rejections over Paik), in an amount necessary for a functional improvement.  Therefore, the novelty of the claimed invention is hinged upon the recitation of functional language, i.e. the enhanced properties of the rechargeable electrochemical cell as a whole, and the structure of the claimed invention is not found to be adequately described so as to adequately set forth the metes and bounds of the invention.  Essentially, it is found by the Office that “one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim”, rendering the claims indefinite under 35 USC 112 second paragraph.
Other arguments against the 35 USC 112(b) lack of clarity rejection are moot in view of the amendment to the claims.  

Applicant presents the following arguments with respect to the rejection of claims under 35 USC 103.
Paik fails to teach the claimed invention at least because (1) Paik does not use natural rubber, but instead requires the use of cured rubber which irrevocably cross links the rubber components.  In response, Paik does indeed teach the use of natural rubber.  To clarify, Paik teaches natural rubber which is “cured natural rubber” at  as described at c4:25-35 and c4:46.  There is no evidence tending to suggest that the curing process would irrevocably crosslink the rubber such that it fails to include phospholipids, which contain the claimed molecular aspects.  Moreover, even if the inventive separators of Paik were uncured natural rubber at least as a known prior art embodiment (c2:2-5) which is known to be suitable, but less preferred to Paik’s cured rubber embodiments (c3:26-30).  It is noted that non-preferred embodiments may be made the basis of an obviousness rejection despite the presence of preferred embodiments (MPEP 2123 II).  In this case, Paik is not found to teach away from separators comprising non cured natural rubber because Paik expressly teaches such separators as a known and suitable prior art embodiment, which Paik improves upon based on inventive concepts.  
Paik fails to teach the claimed invention at least because (2) Paik dilutes the concentration of any remaining supplement by powdering and adding cured rubber to a thermoplastic polyolefin material, and (3) Paik fails to teach the claimed performance enhancement.  In response, claim 1 as worded does not require any particular amount of uncured rubber, so long as the battery possesses a sufficient amount of supplement/migratory compound to provide a performance enhancement such as inhibited metal accumulation at the negative electrode.  The Paik battery does exhibit the claimed performance enhancement of inhibited metal accumulation at the negative electrode [i.e. suppressed dendrite growth in the language of the prior art], thus, the battery is found to include sufficient amounts supplement/migratory compound so as to read on applicant’s invention, as claimed.
Paik teaches an inventive concept of suppressing of antimony spiking at c8:65-c9-:2, but does not teach the claimed of a rechargeable cell having supplement in an effective treatment quantity so as to provide a performance enhancement including a performance article.  In response, Paik teaches the battery exhibits a desirable performance enhancement including at least suppression of dendrite forming metal accumulation on the negative electrode and (c8:64-67, supported by c1:48-56).  To clarify, Paik c8:64-67 states that the inventive battery inhibits antimony accumulation, while c1:48-56 states, “Antimony also tends to cause a lowering of the hydrogen overvoltage which can lead to the formation of undesirable quantities of hydrogen gas in the energy cell. In order to inhibit the antimony transfer from the positive to the negative plates, rechargeable deep cycle energy cells preferably include separators which exhibit the ability to retard antimony transfer to the negative plates and which give high end of charge voltage as well as reduce or prevent dendrite growth in the cells”.  Accordingly, the Paik battery, because of the separator which is a “performance enhancement article” exhibits suppressed metal accumulation and elevated electric potential, and therefore possesses the claimed performance enhancement.
Paik does not measure metal accumulation on the negative electrode or gas evolution.  The sole experiment reported in Paik provides only one data point and is therefore insufficient to demonstrate that Paik provides the claimed performance enhancement.  In response, Paik is not required to measure or otherwise prove through experimentation that elements disclosed to be present in Paik are indeed present.  In this case, Paik expressly disclosed that the invention includes separators which are at least is functional to inhibit evolution of hydrogen gas and antimony accumulation on the negative electrode (c1:48-56), which is interpreted to read on suppression gas evolution and of metal accumulation.  Assertion by counsel that are not provided, notwithstanding Paik’s statements to the contrary, is a claim of inoperability of the prior art which requires supporting declaration or affidavit evidence as described in MPEP 716.01(c).  
Applicant’s previously submitted evidence in the form of Federal Trade Commissions records (see 3/18/20 affidavit) which demonstrate battery manufacturer reluctance and refusal to use separators made in accordance with Paik’s claims 1 to 24.  In response, as previously stated in the Response to Arguments section of the 4/22/20 Final Rejection, the 3/18/20 affidavit describes inferior performance, not inoperability of the Paik separators.  Thus, the affidavit suggest that the Paik separators could be used as a separator to make an electrochemical cell, notwithstanding certain inferiorities compared to alternate separators.  More relevantly to the current argument, the 3/18/20 affidavit does 
Paik teaches both natural and synthetic rubbers as being effective, thereby confirming that the electrochemical performance of the separator must be considered to be due to unspecified factors related to cured rubber rather than rubber comprising phospholipids.  In response, disclosure of more than one embodiment possessing enhanced performance does not fairly suggests that the natural rubber embodiments of Paik fail to possess the claimed “effective treatment quantity” of the compound/supplement.  Applicant’s argument to such is not supported by any experimental or expert opinion evidence tending to demonstrate that the natural rubber embodiments of Paik fail to include phospholipid or other compounds possessing the molecular aspects recited in claim 1.  Moreover, it has not been demonstrated that cured natural rubber lacks the phospholipids present in uncured natural rubber.  
Paik fails to teach the separator or other component including a supplement or migratory compound including the claimed molecular aspects of hydrophilic head group, hydrophobic tail, and –OCH2-, –CH2O,–OH, and CH3Ch2Ch2– groups.   In response, these are the definitive features of phospholipid, which are naturally present in rubbers, which are taught by Paik.  
Paik fails to teach the claimed supplement/migratory compound comprising barrier forming molecules.  In response, claim 1 describes “the negative electrode surface barrier-forming molecules including a hydrophilic head-group and at least one gas-attracting hydrophobic tail, wherein the hydrophilic head group comprises one or more molecular aspects selected from the group consisting of one or more –OCH2–, one or more –CH2O, one or more –OH, and a combination of two or more of the one or more molecular aspects; and wherein the at least one gas-attracting hydrophobic tail comprises a CH3Ch2Ch2– molecular aspect”.  As described in the art rejections above, this structure 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 41-48, 52-55 and 59-66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding independent claims 41 and 52, the claims fail to provide a clear-cut indication of the scope of the subject matter embraced by the claim and are thus indefinite.  
The claims as worded are drawn to a system having at least one performance article [which may take various forms such as a cell container, a negative electrode, a porous insulating sheet, an electrolyte or an encapsulating article] having included therewith a supplement and/or a migratory compound, wherein the quantity of the component is claimed as a critical characteristic, but is characterized only in the effect produced by the presence of the system/battery, thereby rendering the quantity to be ambiguous.    Moreover, the factor for comparison and evidencing that a sufficient quantity of compound/supplement present includes a broad range of possible improved behaviors of the battery such as reduction in material build-up at the negative electrode, elevated electric potential, reduction in gas evolution, reduction in water consumption, reduction in corrosion, and reduction in self discharge.  It is noted that the named 
As to new claim 61, the same ambiguity remains because the presence/quantity of the migratory compound within the “barrier forming article” (e.g. the porous insulating sheet) is ambiguously set forth only by behaviors and properties (e.g. palpable elevated potential upwards of 2.25 volts and gas bubbles on the surface of the negative electrode) observable in the battery under a conditional use described in the claims.  Moreover, as to claim 61, it is noted that the structure of the barrier-forming molecules is merely defined by the presence of a hydrophilic head group and a hydrophilic gas-attracting tail.  This structure describes a broad class of molecules including not only phospholipids, but also including many other lipids and glycerides which may be found in naturally occurring materials such as the rubbers and polymers conventionally used to form separators.  Accordingly, a skilled artisan could not determine the metes and bounds of claim 61, with criticality of the claimed invention apparently tied to the molecular identity and amount of the barrier forming molecule, which is unspecified.  

In making this determination the Office has considered at least the following factors as suggested by MPEP 2173.05(g): (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim.  
In this case, there is not a clear cut indication of the scope of subject matter because boundaries of the invention are largely defined in a qualitative fashion, rather than in quantitative or other well-defined manner and are primarily defined only by results obtained, such as enhancement of performance, inhibition of metal accumulation, generation of foam (as to claim 52) of an electrochemical cell which includes the performance article.  
conditional limitations dependent on various aspects of a system and it is unclear what other elements of the battery may play a role in attainment of the properties.  A skilled artisan at the time of invention would not have known what structure is set forth because the quantity of the compound/component included in the performance article is defined only by implication, leaving room for ambiguity.  

Additionally, the claims are unclear for including unclear recitations, of which the following are exemplary:
Claims 41, 52 and 61 include the subjective and relative term “substantially equivalent [to the treated cell]”, leaving the boundaries of what should be considered equivalent unclear.  “Substantially” is a relative term which is open to subjective interpretation by each user, and therefore lacks a definite interpretation.
Claim 61: The recitation, “A negative electrode surface barrier-forming article delivered to and included with a rechargeable electrochemical energy cell and thereby forming a treated cell and thereby forming a treated cell…” of the preamble is ambiguous and therefor unclear.  The recitation could be interpreted such that the claim is drawn to a surface barrier-forming article, with the inclusion of the article within a rechargeable electrochemical energy storage cell being an intended use, which is an interpretation consistent with dependent claims 62-66.  Alternatively, the recitation could be interpreted such that claim 61 is drawn to a rechargeable electrochemical cell which includes the article as a subcomponent included therein.  Since multiple reasonable but mutually exclusive interpretations of the preamble exist, the claim as worded is ambiguous and therefore unclear.  For the purposes of the art rejections below, claim 61 is interpreted to be drawn to the porous insulating sheet rather than the entire electrochemical cell.


The Office has attempted to apply the closest prior art, despite a lack of a clear understanding of the metes and bounds of the claim due to the ambiguity of the claims as described above.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 41-48, 52-55 and 59-66 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paik (USP 6242127).
Alternatively, 41-48, 52-55 and 59-66 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Paik (USP 6242127) and Waterhouse (US 2012/0270110).  
Supporting evidence for these rejections is provided by Encyclopaedia Britannica: Phospholipid (Article Title: Phospholipid; Website Name: Encyclopaedia Britannica; Publisher: Encyclopaedia Britannica, Inc.; Date Published: 15 January 2009; https://www.britannica.com/science/phospholipid; Access Date: March 10, 2021).

Regarding claims 41-48, 52-55 and 59-66, Paik teaches a performance system which expressly includes the following named components of the claimed system:
An electrochemical cell including the following components: an enclosure, a sulfuric electrolyte, a positive electrode, a negative electrode, and a porous insulating sheet [separator] (c3:51-54, 3-14).
The separator of Paik is a porous insulating sheet, readable on the “performance article” of claims 41 and 52 or the “negative electrode surface barrier-forming article” of claim 61.
As to the porous insulating sheet, Paik further teaches that the sheet may comprise claimed materials including polymeric material, plastic, silica and Hevea Brasiliensis elastomer/rubber (c2:54-60, c4:25-35).  See also the “natural rubber separators” conventional prior art embodiments (c2:2-5) which describes separators known to be suitable, but less preferred to Paik’s inventive separator embodiments (c3:26-30).  

The system of Paik implicitly includes the following claimed feature:
A supplement or migratory compound included in at least one of the components, the supplement or migratory compound comprising molecules which a hydrophilic head-group and at least one gas-attracting hydrophobic tail aspect, wherein, the hydrophilic head group comprises one or more molecular aspects selected from the group consisting of one or more –OCH2-, one or more –CH2O, one or more –OH, and a combination of two or more of the one or more molecular aspects; and wherein the at least one gas-attracting hydrophobic tail comprises a CH3Ch2Ch2– molecular aspect.  
More specifically, Paik teaches the separator comprising natural Hevea rubber (c4:25-35; “formed into a separator”, c3:66), which contains the claimed supplent or migratory compound.  
phospholipids, proteins, carbohydrates, ash and other compounds (applicant published paragraph [0027-0028]) and that such compounds provide enhanced solubility in H2SO4 electrolyte and provides the claimed desirable migratory effect and other claimed properties (applicant published paragraph [0043]).  Moreover, applicant’s paragraphs [0021] and [0023-0035] (applicant’s published paragraphs [paragraph [0027] and [0029-0030]) teach that phospholipids and glycolipids are molecules having the claimed head/polar aspect and tail aspect.  
For further clarification, phospholipids are defined by including a head aspect which comprises  –OCH2-, one or more –CH2O, one or more –OH groups, and a tail aspect which comprises fatty acids having CH3CH2CH2 groups.  For supporting evidence, see for example see the Encyclopaedia Britannica: Phospholipid article, the figure of which is copied below.  As described in the phospholipid article, phospholipids describe members of a large class of fatlike substances that play important roles in living cells, and include hydrophilic head, hydrophobic tail and molecular aspects among those claimed.  See Figure below.
Accordingly, Paik implicitly teaches the claimed compound/supplement including the claimed molecular aspects by expressly teaching the porous insulating sheet [separator] being formed of Hevea rubber, which contains phospholipids.  Paik is not required to teach awareness and/or recognition of the implicit features (MPEP 2112 II).

    PNG
    media_image1.png
    438
    674
    media_image1.png
    Greyscale


The claims further include limitations drawn to the process of using the system or testing the system for desirable behavior, such as i) comparing the rechargeable electrochemical energy storage cell of the claimed system to a “substantially equivalent” electrochemical energy storage cell, and ii) soaking the article of the system in an H2SO4 electrolyte to determine the properties of the article.  However, since the claims are drawn to product, the prior art is not required to teach the same manner of using/testing the device.  See MPEP 2114 II for more detail.

Paik teaches the electrolyte of the system being that of a lead-acid battery (c3:52), but is silent as to the electrolyte being H2SO4 [sulfuric acid].
In the battery art, Waterhouse (US 2012/0270110) teaches that it is conventional to form lead-acid batteries using sulfuric acid as the electrolyte (paragraph [0004, 0046]).
Thus, either the electrolyte of the lead-acid battery of Paik would implicitly be H2SO4 type electrolyte, or alternatively it would have been obvious to use H2SO4 type electrolyte as the electrolyte.
To clarify the obviousness alternative, the replacement of the generic electrolyte of Paik with sulfuric acid electrolyte as in Waterhouse merely requires the simple substitution of one known electrolyte for another to yield the predictable result of a 

Paik implicitly teaches the porous insulating sheet including the claimed barrier forming molecules, but does not expressly teach that the migratory compound/supplement/barrier forming molecules are i) included in an amount that generates a protective gas bubble barrier layer on the surface of the negative electrode confirmable by an elevated electric potential upwards of 2.25 volts compared to a substantially equivalent cell without a performance article, and ii) included in an amount that is an “effective treatment quantity” such that the treated cell exhibits at least one of the performance improvements listed in the claims, such as reduction in metal accumulation on the negative electrode.
However, the system/battery of Paik does exhibit a desirable performance enhancement including at least suppression of dendrite forming metal accumulation on the negative electrode (c8:64-67, supported by c1:48-56).  Since Paik includes the claimed compound via phospholipid in the natural rubber, and further exhibits at least one of the performance enhancement claimed to represent evidence that the “effective treatment quantity” of compound/supplement is included, the Paik system/battery is found to include the “effective treatment quantity”.  


Claims 41-48, 52-55 and 59-66 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or alternatively under 35 U.S.C. 103 as being unpatentable over of Choi (USP 5154988).  
Supporting evidence for these rejections is provided by Encyclopaedia Britannica: Phospholipid (Article Title: Phospholipid; Website Name: Encyclopaedia Britannica; Publisher: Encyclopaedia Britannica, Inc.; Date Published: 15 January 2009; https://www.britannica.com/science/phospholipid; Access Date: March 10, 2021).

Regarding claims 41-48, 52-55 and 59-66, Choi teaches a performance system which expressly includes the following named components of the claimed system:
An electrochemical cell including the following components: a sulfuric electrolyte, a positive electrode, a negative electrode, and a porous insulating sheet [separator] (Choi at claim 12; c1:16-31).
The electrochemical cell being a lead-acid battery having H2SO4 electrolyte (c1:19).
The separator of Choi (see abstract, Figure 1) is a porous insulating sheet, readable on the “performance article” of claims 41 and 52 or the “negative electrode surface barrier-forming article” of claim 61.
As to the porous insulating sheet, Choi further teaches that the sheet may comprise claimed materials including polymeric material, plastic, silica and latex/rubber/elastomer (c2:61-c3:31).  It is noted that the Choi separator is a multilayer separator which may include the “natural rubber” and/or latex in both the central layer of the separator (c3:15-31) and also in an outer layer of the separator (c4:1-37).

Choi is silent as to the electrochemical cell including a cell container.  However, for a conventional lead acid type battery, some form of container would be required, or at least obvious to include, in order to hold the sulfuric acid electrolyte in contact with the separator and electrodes.  Accordingly, the claims are anticipated by, or alternatively obvious over Choi.

The performance system of Choi implicitly includes the following claimed feature:
A supplement or migratory compound included in at least one of the components, the supplement or migratory compound comprising molecules which a hydrophilic head-group and at least one gas-attracting hydrophobic tail aspect, wherein, the hydrophilic head group comprises one or more molecular aspects selected from the group consisting of one or more –OCH2-, one or more –CH2O, one or more –OH, and a combination of two or more of the one or more 3Ch2Ch2– molecular aspect.  
More specifically, Choi teaches the separator comprising “natural rubber” and/or latex (c3:15-31, c4:1-45), which based on the record contains the claimed supplement or migratory compound.  
It is noted that natural rubber and latex conventionally also contain glycolipids, phospholipids, proteins, carbohydrates, ash and other compounds (applicant published paragraph [0027-0028]) and that such compounds provide enhanced solubility in H2SO4 electrolyte and provides the claimed desirable migratory effect and other claimed properties (applicant published paragraph [0043]).  Moreover, applicant’s paragraphs [0021] and [0023-0035] (applicant’s published paragraphs [paragraph [0027] and [0029-0030]) teach that phospholipids and glycolipids are molecules having the claimed head/polar aspect and tail aspect.  
For further clarification, phospholipids are defined by including a head aspect which comprises  –OCH2-, one or more –CH2O, one or more –OH groups, and a tail aspect which comprises fatty acids having CH3CH2CH2 groups.  For supporting evidence, see for example see the Encyclopaedia Britannica: Phospholipid article, the figure of which is copied below.  As described in the phospholipid article, phospholipids describe members of a large class of fatlike substances that play important roles in living cells, and include hydrophilic head, hydrophobic tail and molecular aspects among those claimed.  See Figure below.
Accordingly, Paik implicitly teaches the claimed compound/supplement including the claimed molecular aspects by expressly teaching the porous insulating sheet [separator] being formed of Hevea rubber, which contains phospholipids.  Paik is not required to teach awareness and/or recognition of the implicit features (MPEP 2112 II).

    PNG
    media_image1.png
    438
    674
    media_image1.png
    Greyscale


The claims further include limitations drawn to the process of using the system or testing the system for desirable behavior, such as i) comparing the rechargeable electrochemical energy storage cell of the claimed system to a “substantially equivalent” electrochemical energy storage cell, and ii) soaking the article of the system in an H2SO4 electrolyte to determine the properties of the article.  However, since the claims are drawn to product, the prior art is not required to teach the same manner of using/testing the device.  See MPEP 2114 II for more detail.

Choi teaches the porous insulating sheet including natural rubber and/or latex thereby implicitly teaching inclusion of the claimed barrier forming molecules, but does not expressly teach that the migratory compound/supplement/barrier forming molecules are i) included in an amount that generates a protective gas bubble barrier layer on the surface of the negative electrode confirmable by an elevated electric potential upwards of 2.25 volts compared to a substantially equivalent cell without a performance article, and ii) included in an amount that is an “effective treatment quantity” such that the treated cell exhibits at least one of the performance improvements listed in the claims, such as reduction in metal accumulation on the negative electrode.
However, the system/battery of Choi does exhibit a desirable performance enhancement (abstract, c5:66-c6:8) including at least suppression of dendrite forming 
Choi further expressly ties the improved performance of the separator vs prior art separators to the inclusion of the natural rubber/latex clarifying that the natural rubber/latex comprising separator is indeed a “performance article” (“The separator of the present invention has excellent characteristics and provides an improvement over existing separators in performance, ease of manufacture, cost and availability. Moreover, the use of the natural rubber coating has been found to reduce the potential for antimony poisoning and to positively affect the Top of Charge behavior of the battery. Additionally, when a synthetic paper or a microporous extruded sheet is used as the base web, the rate and frequency of dendritic growth and its resulting shorting of the plates is substantially reduced”, c5:66-c6:8. See also abstract, c3:16-30, c3:52-57; c5:11-14).
Since Choi includes the claimed compound via phospholipid in the natural rubber/latex, and further exhibits at least one of the performance enhancement claimed to represent evidence that the “effective treatment quantity” of compound/supplement is included, the Choi system/battery is found to include the “effective treatment quantity”.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723